Case 2:21-cv-02271-MCA-LDW Document 22
                                    23 Filed 05/27/21
                                             05/28/21 Page 1 of 1 PageID: 283
                                                                          284




                                                                       Leonard v. jones
                                                                       201 809 6055 DIRECT
                                                                       ljones@CHASANLAW.COM



                                                      May 27, 2021
Via ECF
William T. Walsh, Clerk of Court
United States District Court
Martin Luther King Building
50 Walnut Street
Newark, New Jersey 07102

                    Re:     Kevin Alfaro, et al v. Michael Rempusheski
                            Civil Action No.: 2:21-cv-02271-MCA-LDW
                            Our File No.: 13258-0275__________________

Dear Mr. Walsh:

       This firm represents the interest of Defendant, Detective Michael Rempusheski,
with regard to the above-captioned matter.

      Pending before the Court is Defendant’s motion to dismiss, returnable on June 7,
2021. Plaintiff’s opposition to Defendant’s motion was due on May 24, 2021.
Defendants’ reply to Plaintiff’s opposition is currently due on June 1, 2021. However,
Defendant is requesting a ten (10) day extension to file a reply to Plaintiff’s opposition.

      Thank you for your attention to this matter.


                                                 Respectfully submitted,




                                                 Leonard V. Jones
                                                 For the Firm
c: Alan Peyrouton, Esq. (via ECF)

                                                     SO ORDERED
                                                       s/Madeline Cox Arleo       .
                                                     MADELINE COX ARLEO, U.S.D.J.

                                                     Date:
                                                             5/28/21
